DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is being presented

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Naftel [US 9,152,638] in view of Fu et al. [US 2017/0220427] further in view of Bhagi et al. [US 9,766,825].

Naftel does not teach but Fu et al. discloses the backup server restoring files [par. 0016].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Naftel to include the restoring of files via the backup since doing so prevents the loss of valuable data. 
Naftel in view of Fu et al. does not teach but Bhagi et al. discloses performing backup operations at the block level and accessing the files that were backed up using this method [see Abstract and Col. 2, lines 5-47].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Naftel as modified by Fu et al. to include block level backup, as described by Bhagi et al., since doing so provides for a more productive backup method.  
Claim 2, Naftel in view of Fu et al. further in view of Bhagi et al.discloses the system of claim 1, wherein the backup server restores the files from a plurality of snapshots backed up at different times [par. 0016 of Fu et al.] without mounting the one or more virtual disks [Fu et al. discloses the mounting of a file system in the recovery 
Claim 3, Naftel in view of Fu et al. further in view of Bhagi et al.discloses the system of claim 1, wherein the file access module comprises: a changed block module that obtains a list of changed blocks for a current block-level backup of the one or more virtual disks [listing of changed blocks, col. 1, lines 48-62], wherein the list of changed blocks indicates data blocks of the one or more virtual disks that have changed since a previous block-level backup of the one or more virtual disks [workings of incremental backup, col. 1, line 57 – col. 2, line 3]; a mapping module that: determines candidate clusters by mapping logical clusters of the one or more virtual disks to the changed blocks; and identifies candidate changed files corresponding to the candidate clusters [col. 1, lines 50-56; files identifies as modified are included into the differential or incremental map for backup]; a changed file module that marks records for the candidate changed files in the backup file index as changed files and stores a file offset relative to a start of the corresponding changed blocks in the block-level backup, and a file length, to records of the backup file index in response to determining that current file attributes of the candidate changed files differs from previously-stored file attributes in a file attribute field of the records of the backup file index, and further updates the file attribute field with the current file attributes [Col. 8, line 17-30].
Claim 4, Naftel in view of Fu et al. further in view of Bhagi et al.discloses the system of claim 2, wherein the backup server comprises a backup manager [management of backup by backup server 138, col. 3, line 65 – col. 4, line 15] configured to perform the block-level backup using one or more backup modes selected 
Claim 5, Naftel in view of Fu et al. further in view of Bhagi et al.discloses the system of claim 4, further comprising a data mover implemented on a second server separate from and in network communication with the backup server, wherein the backup manager sends a request to the data mover to perform the block-level backup of the one or more virtual disks [col. 1, line 57-65 discloses a request which starts the backup process; starting a backup as a result of a request, col. 6, line 50-65].
Claim 6, Naftel in view of Fu et al. further in view of Bhagi et al.discloses the system of claim 3, wherein the mapping module maps the logical clusters of the virtual disk to file identifiers corresponding to the logical clusters by accessing a file system journal while the virtual disk is unmounted to the backup server [use of an incremental backup map, col. 7, line 37-55; the use of index mapping to achieve incremental backup, col. 3, line 34-54]].
Claim 7, Naftel in view of Fu et al. further in view of Bhagi et al.discloses the system of claim 3, wherein the changed file module provides a list of the changed files that includes a plurality of versions of one or more of the changed files that were backed up at different backup times [request for listing of changed blocks or sectors to a storage media… col. 1, lines 57-65].
Claim 8, Naftel in view of Fu et al. further in view of Bhagi et al.discloses the system of claim 3, further comprising an update module that: determines whether a backup version that includes the changed blocks has been deleted from a backup 
Claims 11-18 and 20 are rejected using the same rationale as Claims 1-8 above.  
Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Naftel [US 9,152,638] in view of Fu et al. [US 2017/0220427] further in view of Bhagi et al.[US 9,766,825] further in view of Whitmer et al. [US 10,191,906].
Claim 9, Naftel in view of Fu et al. further in view of Bhagi et al. discloses the system of claim 8.  Naftel in view of Fu et al. further in view of Bhagi et al.does not teach but Whitmer et al. discloses the expiration limit comprising one or more of: a limit on a number of versions backed up which if exceeded identifies a previously stored version as expired; and an expiration date after which a backed up version of the changed block is identified as expired [deleting expired objects, col. 2, lines 45-57; col. 4, lines 14-28; col. 5, lines 32-38].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Naftel in view of Fu et al. further in view of Bhagi et al.to include the expiration date as disclosed by Whitmer since doing so prevents data from being deleted too early or too late [col. 2, lines 38-44].
Claim 10, Naftel in view of Fu et al. further in view of Bhagi et al. discloses the system of claim 8.  Naftel in view of Fu et al. further in view of Bhagi et al. does not teach but Whitmer et al. discloses determining whether the updating of the backup file index with the current attributes of the changed files will result in one or more of the changed files having a number of file versions that exceeds the expiration limit; and marks as deleted, the records corresponding to an expired 
Claim 19 is rejected using the same rationale as Claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MIDYS ROJAS/           Primary Examiner, Art Unit 2133